United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.A., Appellant
and
DEPARTMENT OF THE AIR FORCE, GRAND
FORKS AIR FORCE BASE, ND, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-975
Issued: August 10, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On February 27, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated January 5, 2007 which denied his traumatic injury
claim. Pursuant to C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of
this case.
ISSUE
The issue is whether appellant sustained a traumatic injury on January 17, 2006, as
alleged.
FACTUAL HISTORY
On January 23, 2006 appellant, then a 56-year-old plumber, filed a traumatic injury claim
alleging that on January 17, 2006 he slipped on the ice and bruised his right hip and thigh.

In a March 24, 2006 report, appellant was diagnosed with trochantric bursitis.1 In an
August 25, 2006 report, Dr. Roxanne Jonas, Board-certified in family medicine, diagnosed right
lateral epicondylitis and right trochanteric bursitis. She noted appellant’s history of injury that in
January 2006 he had fallen on ice onto his right side and had been “doing fairly well.” Appellant
experienced an exacerbation of pain in his right elbow and right hip. On physical examination,
Dr. Jonas stated that appellant could not extend his elbow all the way and then reported that:
“but that is secondary to an old fracture and it was that way prior to the accident. [Appellant] has
[not] had any problem with this elbow, though, prior to this fall. He also has point tenderness
over the right greater trochanteric consistent with trochanteric bursitis.” In a September 22, 2006
progress report, Dr. Jonas confirmed appellant’s prior diagnosis and noted that it was a workers’
compensation issue.
In an October 26, 2006 letter, Dr. Jonas noted that appellant was showing no
improvement after therapy, conservative treatment and anti-inflammatory medication. She
requested permission from the Office to refer appellant to an orthopedic specialist to assess his
lateral epicondylitis.
On November 6, 2006 appellant filed a recurrence of disability claim alleging that he
suffered a recurrence on the date of the injury as he has been in continuous pain since the
accident.
In a November 22, 2006 letter, the Office informed appellant that his original claim had
not yet been adjudicated and that additional medical information was needed.
In an October 26, 2006 progress report, Dr. Jonas found that appellant’s right lateral
epicondylitis and right trochanteric bursitis were not improving. She also noted that appellant
was working without restrictions which probably aggravated his condition. Dr. Jonas completed
a report on October 26, 2006 which contained the same diagnosis and recommended an
orthopedic referral.
By decision dated January 5, 2007, the Office denied appellant’s claim on the grounds
that the medical evidence did not establish an injury on January 17, 2006. The Office accepted
that the claimed event occurred, but found that the medical evidence did not provide a diagnosed
medical condition causally connected to the event. The Office also stated that the claimed
recurrence could not be accepted without the original claim being favorably adjudicated.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act2 has the
burden of establishing the essential elements of his or her claim including the fact that the
individual is an employee of the United States within the meaning of the Act, that the claim was
timely filed within the applicable time limitation period of the Act, that an injury was sustained
in the performance of duty as alleged and that any disability and/or specific condition for which
1

The doctor’s signature is illegible.

2

5 U.S.C. §§ 8101-8193.

2

compensation is claimed are causally related to the employment injury.3 These are the essential
elements of each and every compensation claim regardless of whether the claim is predicated
upon a traumatic injury or an occupational disease.4
In order to determine whether an employee sustained a traumatic injury in the
performance of duty, the Office begins with an analysis of whether “fact of injury” has been
established. Generally, fact of injury consists of two components that must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident that is alleged to have occurred.5 The second
component is whether the employment incident caused a personal injury.6 Causal relationship is
a medical question that can generally be resolved only by rationalized medical opinion
evidence.7
ANALYSIS
Appellant alleged that he sustained a hip and thigh condition when he slipped and fell on
the ice while in the performance of duty on January 17, 2006. In a recurrence of disability claim
dated November 6, 2006, he also alleged that he sustained a right elbow injury as a result of this
incident. The Office accepted that the January 17, 2006 employment incident occurred as
alleged. The issue is whether the accepted employment incident caused appellant’s right lateral
epicondylitis or trochanteric bursitis. The Board finds that the medical evidence fails to establish
the requisite causal relationship between the accepted incident and appellant’s diagnosed
conditions.
The Board has previously held that a physician’s opinion on the issue of causal
relationship must be based on a complete factual and medical background of the claimant. In
order to be considered rationalized, the opinion must be expressed in terms of a reasonable
degree of medical certainty and must be supported by medical rationale, explaining the nature of
the relationship between the diagnosed condition and the claimant’s specific employment
factors.8
The medical reports submitted from Dr. Jonas fail to provide a rationalized medical
opinion describing the causal relationship between appellant’s diagnosed conditions and the
3

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

4

Victor J. Woodhams, 41 ECAB 345 (1989).

5

Elaine Pendleton, supra note 3.

6

John J. Carlone, 41 ECAB 354 (1989).

7

See Robert G. Morris, 48 ECAB 238 (1996). A physician’s opinion on the issue of causal relationship must be
based on a complete factual and medical background of the claimant. Victor J. Woodhams, supra note 4.
Additionally, in order to be considered rationalized, the opinion must be expressed in terms of a reasonable degree
of medical certainty and must be supported by medical rationale, explaining the nature of the relationship between
the diagnosed condition and claimant’s specific employment factors. Id.
8

Victor J. Woodhams, supra note 4.

3

January 17, 2006 slip and fall. While all of the doctor reports diagnose right lateral epicondylitis
and trochantric bursitis, none of the reports provide the necessary medical explanation of causal
relation between the diagnoses and the accepted incident. In an August 25, 2006 report,
Dr. Jonas noted only that appellant had a fall the prior January. She listed findings on physical
examination but did not address how the diagnosed conditions were caused or contributed to by
the January 17, 2006 incident. In a September 22, 2006 report, Dr. Jonas noted that it was a
“workers’ compensation issue.” In an October 26, 2006 report, she noted that appellant was
working without restrictions which probably aggravating his condition. Dr. Jonas failed to
provide an opinion on the issue of causal relationship based on complete factual and medical
background. She did not adequately address the causal relationship between the accepted
incident and the diagnosed conditions. The Board notes that, while the injury occurred on
January 17, 2006, appellant did not seek ongoing medical treatment until August 2006.
Regarding appellant’s right elbow condition, Dr. Jonas noted that appellant had evidence of a
prior fracture of the elbow, but she made no attempt to explain why his current bursitis would
have been caused or contributed to by the January 2006 fall, rather than the prior fracture. As
such, appellant has failed to submit sufficient medical evidence to support his claim.
The Board finds that appellant has failed to meet his burden to demonstrate that he
sustained an employment-related injury on January 17, 2006 and, therefore, has not established a
compensable recurrence of disability.9
CONCLUSION
The Board finds that appellant failed to establish that he sustained a traumatic injury in
the performance of duty.

9

Appellant submitted additional medical evidence to the Board with his request for appeal. The Board is limited
to review of the evidence that was in the record at the time of the Office’s final decision. 20 C.F.R. § 501.2(c).

4

ORDER
IT IS HEREBY ORDERED THAT the January 5, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 10, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

